DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2019/030392 filed August 2, 2019, which claims foreign priority to JAPAN Document No. 2018-146352 dated August 3, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 27, 2022 in which Claim 6 is canceled and Claims 1-3 are amended to change the breadth and scope of the claims.  Claims 1-5, 7 and 8 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed June 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saiki et al (US Patent No. 9,534,091 B2, provided with the attached PTO-892) with Isogai et al JP publication (JP 2015113453 A) to support inherency.
	Applicant claim an oxidized cellulose, a 13C solid-state NMR spectrum of the oxidized cellulose comprising a plurality of peaks in a range of from 165 ppm to 185 ppm, wherein a content of carboxyl groups in the oxidized cellulose is from 0.55 mmol/g to 3.0 mmol/g with respect to a dry mass of the oxidized cellulose, wherein the oxidized cellulose is not an oxidized regenerated cellulose. 
	The Saiki et al patent discloses an oxidized cellulose having a content of the carboxyl group from 01 mmol/g to 2 mmol/g (see column 4, lines 28 and column 25, lines 65 and 66), wherein the 2 mmol/g embraces the 0.55 mmol/g to 3.0 mmol/g recited in current Claim 1.  The Saiki et al patent teaches a manufacturing method of fine cellulose fiber that involve fibrillating (see column 1, lines 54-55), which embraces the method of producing a nanocellulose recited in current Claim 7. Also, the Saiki et al patent discloses a water-based dispersion liquid of a fine cellulose fiber (see column 3, lines 4 and 5), which anticipates the nanocellulose dispersion recited in current Claim 8. 
The recited 13C solid-state NMR spectrum of the oxidized cellulose comprising a plurality of peaks in a range of from 165 ppm to 185 ppm is an inherent property of oxidized cellulose.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Accordingly, the teaching disclosed in the Saiki et al patent anticipates the subject matter recited in current Claims 1, 7 and 8. 
The Isogai et al JP publication (JP 2015113453 A, provided with the IDS filed 2/22/2021) shows that the 13C solid-state NMR spectrum of the oxidized cellulose is indeed, an inherent property of oxidized cellulose.  The Isogai et al JP publication discloses a production method for tricarboxy-cellulose and in which cellulose is oxidized using 30 mmol or more of sodium hypochlorite per gram of cellulose in a reaction solution containing an N-oxy compound (see abstract, claims, and examples), and indicates that the oxidized cellulose has three peaks corresponding to carbon at the 6-, 2-, and 3-positions in the 13C-NMR spectral range of 165-185 ppm (see Figure 1A and 4). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Banker et al (US Patent No. 5,414,079, provided with the IDS filed 2/22/2021).
	Applicants claim a method of producing the oxidized cellulose, the method comprising: oxidizing a cellulose raw material with a hypochlorous acid or salt thereof having an available chlorine concentration of from 6% by mass to 14% by mass, while adjusting the pH in a range of from 5.0 to 14.0, wherein the cellulose raw material is not a regenerated cellulose; wherein the oxidized cellulose is not an oxidized regenerated cellulose.
	The Banker et al patent discloses a method of oxidizing a cellulose material into an oxidized cellulose product, comprising: treating the cellulose material with a hypochlorite solution having an active chlorine content of between about 4 and about 6%, at a pH exceeding 9.5 and at a temperature, and for a time, effective to convert the cellulose material into the oxidized cellulose product; filtering the oxidized cellulose product; and washing the oxidized cellulose product to remove chlorine and to raise the oxidized cellulose product to a neutral pH (see Claim 1 in column 11).  There is no indication in the Banker et al patent that the cellulose material is regenerated cellulose.  Accordingly, the teaching disclosed in the Banker et al patent anticipates the method recited in current Claims 3-5. 

Response to Arguments
Applicant’s arguments with respect to Claims 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al (US Patent No. 9,534,091 B2, provided with the attached PTO-892) in view of Isogai et al (JP 2015113453 A, provided with the IDS filed 2/22/2021) as applied to claims 1, 7 and 8 above, and further in view of Miyawaki et al (WO 2010116826 A1, provided with the attached PTO-892). 
	Applicants claim an oxidized cellulose, not containing an N-oxyl compound, a 13C solid-state NMR spectrum of the oxidized cellulose comprising a plurality of peaks in a range of from 165 ppm to 185 ppm, wherein a content of carboxyl groups in the oxidized cellulose is from 0.55 mmol/g to 3.0 mmol/g with respect to a dry mass of the oxidized cellulose, wherein the oxidized cellulose is not an oxidized regenerated cellulose.
The information disclosed in the Saiki et al (US Patent No. 9,534,091 B2) in view of Isogai et al (JP 2015113453 A) in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed oxidized cellulose differs from the information disclosed in the Saiki et al (US Patent No. 9,534,091 B2) and the Isogai et al (JP 2015113453 A) by claiming an oxidized cellulose, not containing an N-oxyl compound. The Saiki product is prepared with TEMPO, so it may contain an N-oxyl compound.  
The Miyawaki WO publication disclose cellulosic raw material being oxidized with an oxidizing agent in water in the presence of (1) an N-oxyl compound and (2) a bromide, an iodide, or a mixture thereof to prepare an oxidized cellulose raw material wherein the oxidized material is subjected to a viscosity reduction treatment and then to a fibrillation/dispersion treatment (see abstract).  The Miyawaki WO publication teaches that N-oxyl is an impurity and suggests that it would be obvious to modify Saiki by using the Miyawaki washing method to remove any residual N-oxyl compounds. The artisan would be motivated to make this modification because N-oxyl is a known impurity in oxidized cellulose. In doing so, one of ordinary skill would arrive at a product without N-oxyl compounds. This product would also have the requires NMR spectrum as established by Isogai, as discussed above.
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Saiki et al patent in view of the Isogai et al JP publication with the teaching of the Miyawaki et al WO publication to reject the instant claims since each of the references disclose oxidized cellulose compounds.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the oxidized cellulose having the 13C-NMR spectral range of 165-185 ppm of the Saki et al patent in view of the  Isogai et al JP publication an oxidized cellulose not containing an N-oxyl compound in view of the recognition in the art, as evidenced by the Miyawaki et al WO publication, that such an oxidized cellulose allows for the preparation of a uniform dispersion in an organic solution for use in electronic components.

Response to Arguments
Applicant’s arguments with respect to Claim 2 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623